Citation Nr: 9904194	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  98-03 117A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date, prior to August 6, 1993, 
for the grant of service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to September 1975 and April 1981 to October 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  In February 1984, the Board denied service connection for 
a psychiatric disorder.  

2.  The veteran's father filed an informal claim to reopen a 
claim of service connection for a psychiatric disorder on 
September 14, 1990.  

3.  In April 1997, the Board granted service connection for 
bipolar disorder.

4.  In May 1997, the RO issued a rating decision implementing 
the Board's determination reflecting a grant service 
connection for bipolar disorder with assignment of a 100 
percent effective August 6, 1993.  


CONCLUSION OF LAW

The criteria for an effective date for a grant of service 
connection for bipolar disorder retroactive to August 6, 
1993, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5110 
(West 1991 & Supp. 1998);  38 C.F.R. §§ 3.303, 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed his original application claim for 
compensation for hypertension in October 1981.  

The RO denied eligibility for unemployment compensation in 
April 1982.  

In July 1982, the veteran submitted a medical statement 
indicating that he was a short-term patient at the Colorado 
State Hospital.  The veteran submitted this information to 
assist in a claim for service-connected disability.  

In August 1982, the RO granted service connection for 
hypertension and assigned a 10 percent rating, effective 
October 9, 1981.  

In August 1982, the veteran submitted medical records from 
the Colorado State Hospital showing hospitalization and 
treatment from June 1982 to July 1982 for continuous alcohol 
abuse and mixed personality disorder.  

The RO accepted this evidence as a claim for service 
connection.  In August 1982, the RO denied service connection 
for a nervous condition.  The veteran appealed that decision 
to the Board.  

The veteran submitted an April 1983 medical opinion from a 
psychiatrist, who had interviewed the veteran in January 1983 
and again in February 1983 and had also reviewed the 
veteran's medical records, including his service medical 
records.  The physician expressed the opinion that the 
veteran was most accurately diagnosed as a chronic paranoid 
schizophrenic.  The physician noted that, although the 
veteran's history suggested some features of a personality 
disorder, he believed in retrospect that, even during the 
time of the veteran's service department hospitalization in 
1974, he was probably much worse off than would be indicated 
by the diagnosis of an antisocial personality disorder.  

The physician also noted that during admission the veteran 
was treated with antipsychotic medications and that the 
veteran's course since then suggested a chronic recurrent 
psychotic condition more serious than a character disorder.  

The physician stated that it was his opinion "retrospectively 
that [the veteran] was probably developing the manifestations 
of paranoid schizophrenia in the context of his military 
service between the years 1972 to 1975.  He has continued to 
manifest this disturbance episodically since that time and 
continues to be presently afflicted with it and on 
antipsychotic medications.  It is, therefore, my opinion that 
he suffers from a chronic paranoid schizophrenia and that 
this condition should really be considered service-connected 
according to the relevant criteria of that definition."

In February 1984, the Board denied service connection for an 
acquired psychiatric disorder.  The evidence considered by 
the Board included the service medical records for both 
periods of active duty, and VA and private medical evidence.  

In July 1985, the veteran requested copies of all medical 
records in the claims folder pertaining to inpatient 
treatment from approximately December 1974 to January 1975 at 
Fitzsimons Army Medical Center.  The RO forwarded the 
information later that month.  

In March 1986, the veteran submitted an Income-Net worth and 
Employment Statement (In Support of Claim for Total 
Disability Benefits), VA Form 21-527.  The veteran listed 
schizophrenia and related problems as the nature of his 
illness, for which he received treatment beginning in 
November 1985.  The veteran also provided employment and 
annual income information.  

In April 1986, the veteran notified the RO that he was an 
inpatient at the Colorado State Hospital and that he had 
"applied for non service connected disability."  

In July 1986, the RO denied entitlement to a permanent and 
total rating for disability pension due to nonservice-
connected disability.  The RO obtained the inpatient records 
from the Colorado State Hospital.  These records show the 
veteran was committed to that facility for the second time in 
November 1985 after having been found not guilt by reason of 
insanity to charges of first degree assault and mandatory 
sentencing for a violent crime.  The RO notified the veteran 
of that decision by letter dated August 4, 1986; he did not 
appeal.  

In October 1988, the RO received statements from the Colorado 
State Hospital showing the veteran needed a fiduciary for his 
service-connected compensation benefits since his judgment 
remained impaired and he was incapable of managing his own 
financial affairs.  The Colorado State Hospital requested 
that it be appointed the veteran's fiduciary for VA 
compensation benefits.  The veteran responded in writing in 
December 1988 that he did not want the Colorado State 
Hospital to be his beneficiary, but rather the VA forward his 
monthly compensation benefits for hypertension to his mother.  

In December 1988, the veteran submitted an Income-Net worth 
and Employment Statement (In Support of Claim for Total 
Disability Benefits), VA Form 21-527.  The veteran listed 
manic depression and bipolar disorder as the nature of his 
illness, for which he received treatment beginning in 
November 1985.  The veteran also provided employment and 
annual income information.  

In December 1988, the RO denied again entitlement to a 
permanent and total rating for disability pension due to 
nonservice-connected disability.  

In June 1989, the veteran expressed concern that his 
disability claim had been denied and again stated that he 
wanted nonservice-connected disability benefits due to his 
bipolar mental illness.  The veteran submitted a statement in 
January 1989 detailing the symptoms he experienced secondary 
to bipolar disorder.  

The evidence includes a copy of the Veteran's Application for 
Compensation or Pension, VA Form 21-526, which was received 
at the RO on June 27, 1989.  The veteran listed bipolar 
mental illness as the nature of his illness, which he 
reported had begun on February 25, 1979.  The veteran did not 
report inservice treatment.  He listed post-service treatment 
beginning in March 1985.  The veteran specified that he was 
"putting in for 100% non (sic) service connected."  The 
veteran did not complete the income information portion of 
that application.  

In November 1989 and April 1990, the RO requested the veteran 
to provide this information.  The veteran submitted a 
completed Improved Pension Eligibility Verification Report, 
VA Form 21-0515-1, in June 1990.  

On September 14, 1990, the veteran's father, who listed 
himself as the veteran's legal guardian, submitted private 
medical records.  The veteran's father also filed an informal 
claim for service connection for mental problems.  The 
veteran submitted another completed Improved Pension 
Eligibility Verification Report, VA Form 21-0515-1, in 
September 1990.  

The RO did not accept this as a claim for service connection, 
but instead treated this as part of the veteran's claim for a 
permanent and total rating for disability pension due to 
nonservice-connected disability.  The RO denied the claim in 
December 1990.  The veteran appealed that decision in January 
1991.  

In September 1991, the RO granted entitlement to a permanent 
and total rating for disability pension due to nonservice-
connected disability, effective December 9, 1988.  

On August 6, 1993, the veteran submitted an informal claim to 
reopen service connection for manic depression.  The veteran 
identified inservice hospitalization records in support of 
the claim.  The veteran filed a similar informal claim 
several days later.  There is no indication that the RO 
provided the veteran with a formal Veteran's Application for 
Compensation or Pension, VA Form 21-526, at that time.  

In September 1993, the RO notified the veteran that he needed 
to provide new and material evidence to reopen his claim for 
service connection for a psychiatric disorder.  Two days 
later, the veteran filed another informal claim for service 
connection and again identified inservice hospitalization 
records in support of the claim.  The Board notes that 
several requests for additional service medical records 
through the National Personnel Records Center (NPRC) were 
unsuccessful.  

In December 1993, the RO denied the application to reopen 
service connection for bipolar disorder.  

In March 1994, the NPRC certified that it did not have 
additional service medical records showing inpatient 
treatment from December 1974 to January 1975 at Fitzsimons 
Army Medical Center.  The veteran forwarded copies of these 
records later that month.  

In April 1994, the veteran submitted a medical statement from 
B.C.P., D.O., who had been treating the veteran since August 
1993.  That examiner summarized that the veteran suffered 
from alcohol abuse and narcissistic personality disorder 
during and after active service.  The examiner was unable to 
state whether the veteran suffered symptoms of bipolar 
disorder during active service.  The examiner opined that it 
was possible that the symptoms shown during the veteran's 
1974 inservice hospitalization were that of bipolar illness; 
however, the examiner opined that it was also possible that 
the symptoms shown during service were the result of 
personality disorder or alcohol abuse, or a combination of 
both.  

In October 1994, the RO determined that the veteran submitted 
new and material evidence to reopen his claim for service 
connection for bipolar disorder.  The RO reviewed all the 
evidence and determined that a preponderance of the evidence 
was against the claim for service connection.  The veteran 
appealed that decision.  

In April 1997, the Board granted service connection for 
bipolar disorder.  The evidence obtained prior to the Board's 
decision included a November 1994 medical opinion from a 
clinical psychologist who had treated the veteran from 1987 
to 1991, and October 1995 and November 1996 medical opinions 
from a physician, who is a Diplomate of the American Board of 
Psychiatry and Neurology.  In his October 1995 opinion, that 
physician concluded that the "best available evidence leads 
to the conclusion that the patient's psychiatric illness 
which is a bipolar disorder was severe enough by 1974-1975 to 
require hospitalization and antipsychotic medication."  This 
physician addressed an April 1983 medical opinion, which had 
diagnosed paranoid schizophrenia, in his November 1996 
opinion.  

This physician disagreed with that diagnosis but explained 
that, in the decade between the prior physician's evaluation 
and his own, psychiatry had recognized that many bipolar 
patients, when in a manic phase might present with psychotic 
symptoms.  This physician again concluded that the veteran's 
bipolar disorder first manifested during active service in 
1974.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Where a veteran served 
continuously for 90 days or more during a period of war and a 
presumptive disease, such as a psychosis, becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137(West 1991); 38 C.F.R. 
§§ 3.307, 3.309(1998).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (1998).   

Where service connection is granted based on new and material 
evidence that was received after final disallowance, the 
effective date of an award of compensation is the date of 
receipt of the claim to reopen or the date entitlement arose, 
whichever is later, except as provided in 38 C.F.R. 
§ 20.1304(b)(1) (1998).  38 C.F.R. § 3.400(q)(1)(ii), (r) 
(1998).  

Where service connection is granted based on additional 
service department records, the effective date should agree 
with the evaluation (since it is considered these records 
were lost or mislaid) or the date of receipt of the claim on 
which the prior evaluation was made, whichever is later, 
subject to rules on original claims filed within 1 year after 
separation from service.  38 C.F.R. § 3.400(q)(2) (1998).  

Analysis

The veteran submitted his initial informal claim for service 
connection for a psychiatric disorder in July 1982.  The 
veteran submitted medical evidence showing treatment at that 
time and he clearly expressed his intention that he was 
submitting this information to assist in a claim for service-
connected disability.  

In February 1984, the Board denied service connection for an 
acquired psychiatric disorder.  The Board considered the 
relevant evidence of record at that time.  The February 1984 
Board decision is final.  38 U.S.C. § 4004 (1982) 
(38 U.S.C.A. § 7104 (West 1991)); 38 C.F.R. § 19.155 (1983) 
(38 C.F.R. § 20.1100 (1998)).

Initially, the Board finds that the new and material evidence 
to reopen the veteran's claim for service connection 
consisted of the additional medical opinions added to the 
record since the February 1984 Board decision.  The April 
1994 medical statement from B.C.P., D.O., and his September 
1994 testimony raised the possibility that the symptoms shown 
during the veteran's 1974 inservice hospitalization were that 
of bipolar illness versus the possibility that the symptoms 
shown during service were the result of personality disorder 
or alcohol abuse, or a combination of both.  The clinical 
psychologist, who treated the veteran from 1987 to 1991 and 
who issued the November 1994 medical opinion, concluded that 
although the final 1975 diagnosis suggested a personality 
disorder with paranoid tendencies, the clinical indications 
of the affective disorder were apparent even at that early 
date.  The psychiatrist's October 1995 and November 1996 
medical opinions also concluded that the veteran's bipolar 
disorder first manifested during active service in 1974.  

The copies of the December 1974 to January 1975 inservice 
hospitalization did not constitute new and material evidence 
to reopen the veteran's claim for service connection.  The 
complete report of hospitalization was included with the 
evidence and specifically considered by the Board in the 
February 1984 decision.  The service medical records 
submitted by the veteran in March 1994, i.e., the partial 
hospitalization treatment and summary records, are duplicate 
copies of evidence already considered.  Service connection 
was not granted based on additional service department 
records.  Therefore, the proper effective date is not 
dependent on the submission of additional service medical 
records.  38 C.F.R. § 3.400(q)(2).

The issue in this case is when the veteran, or a qualified 
representative, submitted a formal or informal claim to 
reopen service connection.  

The March 1986 Income-Net worth and Employment Statement (In 
Support of Claim for Total Disability Benefits), VA Form 21-
527, was not a claim to reopen service connection.  This was 
information submitted in support of a claim for nonservice-
connected disability pension benefits.  The veteran listed 
schizophrenia as the nature of his illness and identified 
treatment beginning in November 1985.  He did not claim that 
schizophrenia and other related problems had been present 
since active service.  The veteran was already familiar with 
the claims adjudication process, insofar as, he had 
unsuccessfully pursued his claim for service connection to 
the Board and subsequently pursued the alternative available 
pension benefits.  This is supported by his April 1986 
statement wherein he notified the RO that he was an inpatient 
at the Colorado State Hospital and that he had "applied for 
non service connected disability."  

The medical records from the Colorado State Hospital also do 
not constitute an informal claim to reopen service 
connection.  These records do not include a medical opinion 
suggesting a relationship between the veteran's psychiatric 
impairment and his active service.  

In fact, they supported the veteran's claim for a permanent 
and total rating for disability pension because these records 
show the veteran was committed at that facility for the 
second time in November 1985 after having been found not 
guilt by reason of insanity to charges of first degree 
assault and mandatory sentencing for a violent crime.  

The December 1988 Income-Net worth and Employment Statement 
(In Support of Claim for Total Disability Benefits), VA Form 
21-527, was also not a claim to reopen service connection.  
This was also information submitted in support of the claim 
for nonservice-connected disability pension benefits.  The 
veteran listed manic depression and bipolar disorder as the 
nature of his illness and again identified treatment 
beginning in November 1985.  He did not claim that this was 
service-related or that he intended the RO to readjudicate 
the claim for service connection, which had been denied in 
February 1984.  

In fact, following the RO's December 1988 denial of a 
permanent and total rating for disability pension due to 
nonservice-connected disability, the veteran specifically 
claimed in June 1989 that he wanted nonservice-connected 
disability benefits due to his bipolar mental illness.  Later 
that month, the veteran filed a Veteran's Application for 
Compensation or Pension, VA Form 21-526, which was received 
at the RO on June 27, 1989.  The veteran listed bipolar 
mental illness as the nature of his illness, which he 
reported had begun on February 25, 1979.  

The veteran did not report inservice treatment.  He listed 
post-service treatment beginning in March 1985.  This 
demonstrates that the veteran was not pursuing a claim for 
service connection, but that he was seeking entitlement to 
nonservice-connected disability pension.  In fact, the 
veteran specified in that application that he was "putting 
in for 100% non (sic) service connected."  While the veteran 
did not complete the income information portion of that 
application, he submitted a completed Improved Pension 
Eligibility Verification Report, VA Form 21-0515-1, in June 
1990, following requests for the pension income information 
by the RO in November 1989 and April 1990.  

The regulations provide that a claim by a veteran for 
compensation may be considered to be a claim for pension, and 
a claim by a veteran for pension may be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the claimant specifically elects the lesser benefit.  
38 C.F.R. § 3.151 (1998).  In this case, it is shown in the 
evidence that the veteran elected to pursue the lesser 
benefit of nonservice-connected disability pension benefits 
following the denial of service connection in February 1984.  

The first document that constitutes an informal claim to 
reopen service connection for bipolar disorder is the 
statement from the veteran's father, which was received at 
the RO on September 14, 1990.  He identified himself as the 
veteran's legal guardian.  He related the veteran's inservice 
hospitalization in 1974 and he provided post-service private 
medical records.  The veteran's father clearly and 
unambiguously contended that his son's psychiatric problem 
should be service-connected because it began while the 
veteran was on active duty.  The Board finds that this 
constitutes an informal claim to reopen a claim for service 
connection for a psychiatric disorder.  While neither the 
veteran nor his father submitted a formal application to 
reopen a claim for compensation benefits, there is no 
indication that the RO provided the veteran with a formal 
Veteran's Application for Compensation or Pension, VA Form 
21-526, at that time.  

When an informal claim is received, VA is to forward an 
application form to the claimant.  If the formal claim is 
received within one year, the date of claim will be the date 
of receipt of the informal claim.  However, VA's failure to 
forward the application form waives the requirement to file a 
formal application.  Hamilton v. Brown, 4 Vet. App. 528, 544 
(1993) (en banc) aff'd 39 F.3d 1574 (Fed. Cir. 1994); 38 
C.F.R. §§ 3.109, 3.155 (1998).  The one-year period does not 
begin to run until the formal application is sent.  Quarles 
v. Derwinski, 3 Vet. App. 129 (1992).  Consequently, the 
Board finds that the veteran had an existing claim to reopen 
service connection on September 14, 1990, which remained in 
effect until the Board granted service connection in April 
1997.  



The final question pertains to which is the later of the 
dates that the veteran's father filed the claim to reopen and 
the date entitlement to service connection arose.  38 C.F.R. 
§ 3.400 (1998).  

In October 1994, the RO determined that the veteran submitted 
new and material evidence to reopen his claim for service 
connection for bipolar disorder.  Consequently, the evidence 
for consideration of service connection consisted of all the 
evidence of record.  Entitlement to service connection arose 
on the date that the RO received the April 1983 medical 
opinion from the psychiatrist, who interviewed the veteran in 
January 1983 and again in February 1983 and had also reviewed 
the veteran's medical records, including his service medical 
records.  

That physician concluded "that [the veteran] was probably 
developing the manifestations of paranoid schizophrenia in 
the context of his military service between the years from 
1972 to 1975.  He has continued to manifest this disturbance 
episodically since that time and continues to be presently 
afflicted with it and on antipsychotic medications.  It is, 
therefore, my opinion that he suffers from a chronic paranoid 
schizophrenia and that this condition should really be 
considered service-connected according to the relevant 
criteria of that definition."  

While the medical evidence subsequent to that opinion shows 
the veteran is not currently diagnosed with chronic paranoid 
schizophrenia, this evidence continues to support the 
conclusion that the veteran's current psychiatric disability 
began during active service.  The physician, who issued the 
October 1995 and November 1996 medical opinions, addressed 
the different diagnosis rendered in 1983.  This physician 
disagreed with that diagnosis but explained that, in the 
decade between the prior physician's evaluation and his own, 
psychiatry had recognized that many bipolar patients, when in 
a manic phase might present with psychotic symptoms.  This 
physician concluded that the veteran's bipolar disorder first 
manifested during active service in 1974.  

Since entitlement to service connection for the veteran's 
psychiatric disorder arose prior to the time of the informal 
claim to reopen service connection, the proper effective date 
in this case is September 14, 1990.  The veteran argues that 
the effective date should be earlier because he had been 
determined legally incompetent between 1985 and 1992, which 
is the time he was involuntarily committed to the Colorado 
State Hospital.  The veteran does not cite authority for this 
conclusion and the Board finds no authority to infer an 
informal claim to reopen service connection based on the 
statements from the Colorado State Hospital received in 
October 1988, which showed the veteran needed a fiduciary 
since his judgment remained impaired and he was incapable of 
managing his own financial affairs.  


ORDER

Entitlement to an effective date for a grant of service 
connection for bipolar disorder retroactive to September 14, 
1990, is granted, subject to governing criteria applicable to 
the payment of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

